Citation Nr: 0801543	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-09 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected type 
II diabetes mellitus.

3.  Entitlement to service connection for refractive error 
and retinopathy, to include as secondary to the veteran's 
service-connected type II diabetes mellitus.

4.  Entitlement to service connection for degenerative 
arthritis of both shoulders.

5.  Entitlement to service connection for multiple chemical 
sensitivities, claimed as a skin disorder.

6.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH) and prostatitis.

7.  Entitlement to service connection for a ventral hernia.

8.  Entitlement to service connection for 
hypercholesterolemia.

9.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right torticollis.

10.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity, secondary to type II diabetes mellitus.

11.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity, secondary to type II diabetes mellitus.

12.  Entitlement to a compensable evaluation for herpes 
genitalia.

13.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, with ulnar neuropathy, 
to include as secondary to the veteran's service-connected 
type II diabetes mellitus.

14.  Entitlement to service connection for peripheral 
vascular disease of the lower extremities, to include as 
secondary to the veteran's service-connected type II diabetes 
mellitus.

15.  Entitlement to service connection for polymyalgia 
rheumatica.

16.  Entitlement to service connection for a psychiatric 
disorder.

17.  Entitlement to service connection for a respiratory 
disorder (claimed as asthma, bronchospasms, chronic 
obstructive pulmonary disease, asbestosis, and pulmonary 
fibrosis).

18.  Entitlement to service connection for dyspepsia.

19.  Entitlement to service connection for a lower bowel 
syndrome.

20.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a dystonic head 
tremor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois in October and December of 2004.

During his May 2007 Board hearing, the veteran raised claims 
of service connection for post-traumatic stress disorder, 
coronary artery disease, and erectile dysfunction.  These 
matters are referred back to the RO for appropriate action.

In accordance with the veteran's request from his hearing, 
the Board has merged the issues concerning upper extremity 
peripheral neuropathy and ulnar neuropathy, which were listed 
separately in a February 2006 Statement of the Case.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for peripheral neuropathy of the right lower 
extremity; entitlement to an initial evaluation in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity; entitlement to a compensable evaluation for herpes 
genitalia; entitlement to service connection for peripheral 
neuropathy of the upper extremities with ulnar neuropathy, 
peripheral vascular disease of the lower extremities, 
polymyalgia rheumatica, a psychiatric disorder, a respiratory 
disorder (claimed as asthma, bronchospasms, chronic 
obstructive pulmonary disease, asbestosis, and pulmonary 
fibrosis), dyspepsia, and a lower bowel syndrome; and whether 
new and material evidence has been submitted to reopen a 
claim of service connection for a dystonic head tremor are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show a confirmed 
regulation of activities due to type II diabetes mellitus, or 
such symptoms as episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider.

2.  The veteran's hypertension has not been shown to be 
etiologically related to either service or his service-
connected type II diabetes mellitus.

3.  The veteran does not have a current visual disorder which 
has been shown to be etiologically related to either service 
or his service-connected type II diabetes mellitus.

4.  The veteran's degenerative arthritis of both shoulders 
was not first manifest in service or within one year 
thereafter.

5.  The veteran's current skin disorder was not first 
manifest in service or within one year thereafter.

6.  The veteran's current prostate disorder was not first 
manifest in service or within one year thereafter.

7.  The veteran's ventral hernia has not been shown to be 
etiologically related to service.

8.  The veteran does not have a current and chronic disorder 
attributable to a finding of hypercholesterolemia.

9.  The veteran's claim of service connection for right 
torticollis was previously denied in an unappealed September 
2002 rating decision.

10.  Evidence received since the September 2002 rating 
decision does not serve to establish an etiological 
relationship between current right torticollis and service 
and does not raise a reasonable possibility of substantiating 
the claim of service connection for that disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for type II diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, 
Diagnostic Code 7913 (2007).

2.  Hypertension was not incurred in or aggravated by 
service, or as due to the veteran's service-connected type II 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).

3.  Refractive error and retinopathy were not incurred in or 
aggravated by service, or as due to the veteran's service-
connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

4.  Degenerative arthritis of both shoulders was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

5.  Multiple chemical sensitivities, claimed as a skin 
disorder, were not incurred in or aggravated by service, nor 
may this disorder be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

6.  BPH and prostatitis were not incurred in or aggravated by 
service, nor may this disorder be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

7.  A ventral hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

8.  Absent a disability for VA purposes attributable to a 
finding of hypercholesterolemia, the claim of service 
connection for this disorder must be denied as a matter of 
law.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303(c), 4.1 (2007).

9.  New and material evidence has not been received to reopen 
a claim of service connection for right torticollis.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) 
between November 2003 and August 2004.  As these letter were 
issued prior to the appealed rating decisions, this case 
raises no procedural concerns in view of the Mayfield line of 
decisions.  

The August 2004 VCAA letter was issued at a time when the 
initial claim of service connection for diabetes mellitus was 
pending, but the issue now before the Board is the propriety 
of the initial 20 percent evaluation.  The question of 
whether a further VCAA letter for such "downstream" issues 
is required was addressed by the VA Office of General Counsel 
in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent 
opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  In view of the February 2006 Statement of the Case, this 
matter poses no procedural concerns for the Board.

As to the issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for right 
torticollis, the Court has held that the VCAA requires, in 
the context of a claim to reopen on the basis of new and 
material evidence, that VA look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes the type of evidence and information that 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this case, however, sufficient notification as to 
this issue (though not the previously denied claim of service 
connection for a dystonic head tremor, described below) was 
provided in the November 2003 VCAA letter.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the veteran was notified in a December 
2004 rating decision that a 20 percent evaluation had been 
assigned for type II diabetes mellitus as of May 2004 .  An 
explanation for this determination was provided in that 
decision.  The Board finds that this action effectively 
satisfies VA's requirements in view of Dingess for that 
issue.  Any deficiencies of such notification as to the 
service connection claims would not be prejudicial; with 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA diabetes mellitus examination in conjunction 
with this appeal.  For reasons described in further detail 
below, a VA examination has been found to not be 
"necessary" with regard to certain service connection 
issues in this case pursuant to 38 U.S.C.A. § 5103A(d).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Diabetes mellitus

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

38 C.F.R. § 4.119, Diagnostic Code 7913 concerns diabetes 
mellitus.  Under this section, a 20 percent evaluation 
contemplates cases requiring insulin and restricted diet, or 
an oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is assigned in cases requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is warranted in cases requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation contemplates 
cases requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.

In the present case, the assigned 20 percent evaluation for 
diabetes mellitus was predicated on a November 2004 VA 
diabetes mellitus examination report.  The examiner noted 
that the veteran had records "to support the diagnosis of 
ketoacidosis."  During the examination, the veteran reported 
restricting pork and liver from his diet but denied 
significant changes in weight or restriction of activities to 
maintain glycemic control.

During his May 2007 hearing, the veteran reported use of 
medications for diabetes, as well as a modified diet.  When 
asked about restriction of activities, however, he discussed 
such restrictions in terms of respiratory disease rather than 
diabetes.  

In a July 2007 statement, James M. Reed, M.D., referenced the 
"obvious progressing" of diabetes but noted this in terms 
of peripheral neuropathy, rather than regulation of 
activities.

In the absence of a confirmed regulation of activities due to 
type II diabetes mellitus, or such symptoms as episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, the Board finds no basis for an 
evaluation in excess of 20 percent under Diagnostic Code 
7913.  The Board is aware of the notation of ketoacidosis 
from the November 2004 VA examination report but notes that 
this has not required any specific treatment or 
hospitalization.  Rather, the objective findings and 
subjective symptoms noted in this case are fully consistent 
with the assigned 20 percent evaluation.  

Moreover, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 20 percent for type II diabetes mellitus, and 
the claim for that benefit must be denied.  38 C.F.R. § 4.7.

III.  Service connection claims

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
disorders, arthritis, and malignant tumors, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Finally, a disability which is proximately due to, or results 
from, another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).
71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  Under this recent 
revision, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. 

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
veteran's service-connected diabetes mellitus and his claimed 
hypertension and eye disorder.  As such, no action is 
required to establish the "baseline level of severity" of 
these disorders, and the newly enacted provisions of 
38 C.F.R. § 3.310(b) are not directly relevant to this case.  
Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, supra.

B.  Hypertension and eye disorder

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for hypertension 
and an eye disorder.  The veteran's August 1968 separation 
examination revealed hypertension of 114/72.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, note 1 (indicating that the 
term "hypertension" means that diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.).
 
Subsequent to service, the veteran was noted to have blood 
pressure of 146/90 during a VA consultation in April 1998.  A 
January 2002 VA treatment record indicates that the veteran 
had "a little elevated" blood pressure and had run out of 
hypertension medications.  In February 2002, a VA doctor 
rendered an assessment of hypertension.  Essential 
hypertension was further shown on a November 2004 VA diabetes 
mellitus examination, but the examiner, who reviewed the 
claims file, found no causal relationship between this 
disorder and type II diabetes mellitus.  The rationale for 
this finding was that such a relationship was present only in 
cases of advanced renal disease, which was not present in the 
veteran's case.

Following service, the veteran was first seen for complaints 
of blurry distance vision and trouble seeing at night in 
September 1997.  He had a VA eye examination in September 
2001 and was noted to have presbyopia and early cataracts.  A 
VA optometrical consultation from the same month revealed 
"no diabetic retinopathy noted today," with astigmatism, 
presbyopia, and dry eye instead assessed.  As noted above, 
such findings, indicative of refractive error, are not 
considered a disability for VA purposes under 38 C.F.R. 
§ 3.303(c).

Consequently, in the absence of evidence linking hypertension 
to service or to the service-connected type II diabetes 
mellitus, or of claimed diabetic retinopathy, the Board does 
not find that the competent medical evidence of record 
supports the veteran's claims.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
May 2007 hearing testimony.  At that time, he asserted that 
both disorders were attributable to type II diabetes 
mellitus.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  The 
same is true of the testimony of his brother and of the other 
individuals who have submitted lay statements in support of 
his claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for hypertension and 
refractive error and retinopathy, both to include as due to 
the service-connected type II diabetes mellitus, and these 
claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

C.  Arthritis of the shoulders, skin disorder, 
BPH/prostatitis, and a ventral hernia

The Board has reviewed the veteran's service medical records, 
including the August 1968 separation examination report, and 
observes that they are entirely negative for shoulder, 
prostate, and ventral hernia disorders.  He was treated for 
penile lesions during service, but the Board observes that 
service connection is already separately in effect for herpes 
genitalia. 

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's claim of 
service connection for arthritis of the shoulders is a VA 
medical record from March 1997, indicating mild laterocollis 
of the right shoulder.  In May 2000, the veteran was treated 
for complaints of left shoulder pain.  VA x-rays from 
February 2001 revealed bilateral mild acromioclavicular 
degenerative changes.  None of the veteran's treatment 
providers, however, has linked this disorder with service.

As to his claimed skin disorder, VA pathology studies from 
February 2007 revealed a skin lesion with well-differentiated 
squamous cell carcinoma.  The etiology of these findings was 
not described, and the Board would point out that squamous 
cell carcinoma is not among the disorders listed in 38 C.F.R. 
§ 3.309(e), for which presumptive service connection may be 
granted for a veteran, as here, who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era and is presumed to have been exposed during such 
service to an herbicide agent.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  

As to the veteran's prostate disorders, he was treated at a 
VA facility for nocturia in March 2002.  BPH was assessed by 
a VA treatment provider in January 2004.  Also, the veteran 
was assessed with prostatitis in September 2004.  None of his 
treatment providers, however, have linked this disorder with 
service.

The veteran's claimed ventral hernia was noted upon a VA 
consultation in March 2004.  The examiner found a mild 
ventral hernia that was easily reducible but did not comment 
on its etiology.

To date, the RO has not afforded the veteran a fully 
comprehensive VA examination, with a report containing an 
opinion as to the etiology of these four claimed disorders.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's four claimed disorders to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
etiology opinions are not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claims.  

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
May 2007 hearing testimony  Again, however, the veteran has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  The same is true of the testimony of his 
brother and of the other individuals who have submitted lay 
statements in support of his claim.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for arthritis of the 
shoulders; multiple chemical sensitivities, claimed as a skin 
disorder; BPH and prostatitis; and a ventral hernia, and 
these claims must be denied.  Again, 38 U.S.C.A. § 5107(b) is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

D.  Hypercholesterolemia

Under 38 C.F.R. § 4.1, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439 (1995). The Board notes that a symptom, without 
a diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  An elevated cholesterol 
level represents only a laboratory finding, and not an actual 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 
1996).

Therefore, hypercholesterolemia alone is not a "disability" 
for VA compensation benefits purposes.  Lacking legal merit, 
the claim of entitlement to service connection for this 
disorder must be denied.  See generally Sabonis v. Brown, 
supra.  The Board would point that out, however, that if the 
veteran develops a disability that he believes is related to 
hypercholesterolemia, he is free to file a claim for service 
connection for such disability.



IV.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right torticollis

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, the veteran's initial claim of service 
connection for right torticollis was denied in a September 
1995 rating decision on the basis that this disorder, while 
shown upon VA examination in May 1995, was not manifest in 
service and was first noted at a time too remote from service 
to be considered service connected.  The veteran was notified 
of this decision in the same month and submitted a Notice of 
Disagreement in July 1996.  The RO accordingly furnished him 
with a Statement of the Case in December 1996, but the 
veteran did not respond to this issuance within 60 days.  
Accordingly, the September 1995 rating decision is final 
under 38 U.S.C.A. § 7105(c) in the absence of a perfected 
appeal.

In March 2002, the veteran reapplied for this benefit, but 
the RO denied the claim in September 2002 on the basis that 
new and material evidence had not been submitted to reopen 
the claim.  This denial followed an August 2002 VA 
examination confirming the torticollis diagnosis but 
containing no opinion as to etiology.  The veteran was 
notified of this denial on September 14, 2002.  His current 
claim, however, was not received by the RO until September 
26, 2003, one year and twelve days later.  As this claim was 
not received within the one-year time period set forth in 
38 C.F.R. § 20.302(a), it cannot be considered a timely 
Notice of Disagreement as to the September 2002 denial even 
if liberally interpreted pursuant to 38 C.F.R. § 20.201.

The Board therefore finds that the September 2002 rating 
decision is final under 38 U.S.C.A. § 7105(c).   The question 
for the Board now is whether new and material evidence has 
been received by the RO in support of the veteran's claim 
since the issuance of that decision.

In this regard, the Board notes that VA has received VA 
medical records, dated from January 1990 through July 2007; 
and private treatment records, dated from December 1994 
through July 2007.   While most of this evidence is new to 
the record, in that it is not merely duplicative, there are 
no newly received records that indicate that the current 
diagnosis of right torticollis is in any way etiologically 
related to service.  

Several records should be individually considered in this 
regard.  The Board notes that a February 1995 private 
treatment record containing an assessment for torticollis 
since Vietnam and a March 1996 VA treatment record indicating 
"torticollis since '69" are duplicative of records 
contained in the claims file prior to the September 2002 
rating decision.  Similarly, although an October 2000 record 
indicates a reported past history of "depression torticollis 
since [V]ietnam," the examiner did not provide an opinion as 
to etiology.  An examiner from June 2003, when asked by the 
veteran whether torticollis was Agent Orange-related, stated 
"there is no proof of that."

In summary, much of the medical evidence received since the 
September 2002 rating decision is "new," in the sense that 
this evidence is not merely duplicative of evidence of record 
at the time of that decision.  Nonetheless, the evidence 
which is actually "new" does not relate to the question of 
a causal relationship with service, which had not previously 
been established, and, as such, does not raise a reasonable 
possibility of substantiating the claim.

Indeed, the only new evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in the 
May 2007 hearing testimony.  Again, however, he has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  The same is true of the testimony of his 
brother and of the other individuals who have submitted lay 
statements in support of his claim.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  As this evidence is devoid 
of probative value, it cannot be considered "material."

Overall, the veteran has submitted new evidence in regard to 
his previously denied claim of service connection for right 
torticollis.  This evidence, however, does not suggest a 
causal relationship between this disorder and service.  
Accordingly, this evidence does not raise a reasonable 
possibility of substantiating the claim.  Consequently, VA 
has not received new and material evidence to reopen the 
veteran's claim, and this appeal must be denied as to that 
claim.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for type II diabetes mellitus is denied.

Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected type 
II diabetes mellitus, is denied.

Entitlement to service connection for refractive error and 
retinopathy, to include as secondary to the veteran's 
service-connected type II diabetes mellitus, is denied.

Entitlement to service connection for degenerative arthritis 
of both shoulders is denied.

Entitlement to service connection for multiple chemical 
sensitivities, claimed as a skin disorder, is denied.

Entitlement to service connection for BPH and prostatitis is 
denied.

Entitlement to service connection for a ventral hernia is 
denied.

Entitlement to service connection for hypercholesterolemia is 
denied.

New and material evidence has not been submitted to reopen a 
claim of service connection for right torticollis; the appeal 
is denied as to this issue.


REMAND

In terms of the claims of entitlement to initial evaluations 
in excess of 10 percent for peripheral neuropathy of the 
right and left lower extremities, the Board notes that the 
November 2004 VA diabetes examination is extremely cursory in 
nature.  The only notations are "decrease to vibratory sense 
in the lower extremities" and a positive nexus opinion 
regarding the relationship to diabetes mellitus.  This 
information is entirely insufficient for evaluation under 
38 C.F.R. § 4.124a, Diagnostic Code 8521, and a further 
examination is thus "necessary" under 38 U.S.C.A. 
§ 5103A(d).

The claim of entitlement to a compensable evaluation for 
herpes genitalia was adequately addressed in the November 
2004 VA examination, but the veteran has not received proper 
VCAA notification as to this claim.  The June 2004 VCAA 
letter contains a reference to "HSV" - a medical 
abbreviation for "herpes simplex virus" - but described all 
claims in terms of service connection elements.  This is, 
however, an increased evaluation claim, and not a Fenderson 
claim for which VAOPGCPREC 8-2003 (Dec. 22, 2003), concerning 
"downstream" claims, is applicable.  The absence of proper 
VCAA notification represents a procedural defect requiring 
corrective action.

As to the claim of entitlement to service connection for 
peripheral neuropathy of the upper extremities, with ulnar 
neuropathy, the results of the November 2004 VA diabetes 
mellitus examination are inconclusive.  The examination 
revealed positive Tinel's sign at bilateral wrists and 
elbows, and an impression of a history and physical findings 
consistent with entrapment mononeuropathies in the upper 
extremities was rendered.  At the same time, the examiner 
noted no evidence of peripheral neuropathy of the hands on a 
recent EMG study, and no opinion was offered as to whether 
there was diabetic neuropathy.  This will need to be 
clarified upon examination, and the examination should also 
address the nature and etiology of polymyalgia rheumatica, as 
that disorder may have similar and overlapping 
manifestations.

During his May 2007 hearing, the veteran reported that he had 
been treated "many years ago" by a podiatrist for his 
claimed peripheral vascular disease of the lower extremities 
and had to wear special shoes and socks.  Records of such 
treatment are not contained in the claims file and should be 
obtained, if possible.  38 C.F.R. § 3.159(c)(1).

The veteran's VA medical records show treatment for 
psychiatric problems, including depression, since January 
1990.  His August 2002 VA psychiatric examination report 
reflects his complaints of physical problems, including 
weakness with the arms and legs, and contains an Axis I 
diagnosis of "[a]djustment disorder secondary to medical 
condition."  It is not clear, however, which physical 
disorders - i.e., service-connected or nonservice-connected - 
would have led to this diagnosis.  This should be further 
clarified upon examination.

As to his respiratory disorder, the veteran has asserted that 
this was caused by working with asbestos.  His service 
records confirm work in water and waste production, and he 
has been diagnosed with asbestosis on numerous occasions.  To 
date, however, he has not been afforded a VA examination to 
address the nature and etiology of this claimed disorder.

As to the claimed dyspepsia and lower bowel disorders, the 
veteran was treated for nausea in September 1964 and for 
diarrhea in June 1968, during service.  He also reported 
gastrointestinal complaints upon VA examination in August 
1969.  Recent VA medical records indicate treatment for 
reported gastroesophageal reflux disease (GERD) and bloody 
stools.  The nature and etiology of these claimed disorders 
should also be addressed upon examination, given the 
veteran's history.

Finally, with regard to the issue of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for a dystonic head tremor, this disorder 
("spasmodic head tremor") was listed in a June 2004 VCAA 
letter.  However, the claim was referenced as a de novo 
service connection claim.  As noted above, the Court has held 
that the VCAA requires, in the context of a claim to reopen 
on the basis of new and material evidence, that VA look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes the type of evidence and 
information that would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Failure 
to provide this notice is generally prejudicial.  Kent v. 
Nicholson, supra.  In the absence of such notice in this 
case, further notification is needed.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

Specifically, the elements of service 
connection and increased rating claims 
should be described, as well as the type 
of evidence needed to substantiate those 
claims.  The veteran should specifically 
be asked to provide the name, address, 
and a signed release form for the 
podiatrist who treated him for peripheral 
vascular disease.

Notification should also be provided as 
to the type of evidence and information 
that would be necessary to substantiate 
that element or elements required to 
establish service connection for a 
dystonic head tremor that were found 
insufficient in the previous denial, 
pursuant to Kent.

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, supra.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his bilateral lower extremity 
neuropathy and the nature and etiology of 
his peripheral neuropathy of the upper 
extremities with ulnar neuropathy, 
polymyalgia rheumatica, respiratory 
disorder, dyspepsia, and lower bowel 
syndrome.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  

In terms of the bilateral lower extremity 
neuropathy, the examiner should discuss 
the degree of severity and symptoms for 
each extremity.  

In terms of the peripheral neuropathy of 
the upper extremities with ulnar 
neuropathy, polymyalgia rheumatica, 
respiratory disorder, dyspepsia, and 
lower bowel syndrome, and based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for each disorder corresponding 
to the veteran's claims.  If any claimed 
disorders are not present, the examiner 
should so state.  For each diagnosed 
disorder, the examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to the 
veteran's period of active service or (in 
the case of upper extremity neuropathy) 
the service-connected type II diabetes 
mellitus.  With regard to the claimed 
respiratory disorder, the examiner should 
specifically discuss the causal role of 
asbestos exposure, including that claimed 
in service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  The veteran should be afforded a VA 
psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed 
psychiatric disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  For 
each diagnosed disorder, the examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disorder is 
etiologically related to the veteran's 
period of active service or to specific 
physical disabilities.  If the disorder 
is found to be attributable to specific 
physical disabilities, the examiner 
should list each specific causal 
disability.  If such differentiation 
cannot be made, the examiner should so 
state.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the issues of entitlement to 
an initial evaluation in excess of 10 
percent for peripheral neuropathy of the 
right lower extremity; entitlement to an 
initial evaluation in excess of 10 
percent for peripheral neuropathy of the 
left lower extremity; entitlement to a 
compensable evaluation for herpes 
genitalia; entitlement to service 
connection for peripheral neuropathy of 
the upper extremities with ulnar 
neuropathy, peripheral vascular disease 
of the lower extremities, polymyalgia 
rheumatica, a psychiatric disorder, a 
respiratory disorder (claimed as asthma, 
bronchospasms, chronic obstructive 
pulmonary disease, asbestosis, and 
pulmonary fibrosis), dyspepsia, and a 
lower bowel syndrome; and whether new and 
material evidence has been submitted to 
reopen a claim of service connection for 
a dystonic head tremor should be 
readjudicated.  If the determination of 
one or more of these claims remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


